CONFESSION OF ERROR

PER CURIAM.
Upon the commendable confession of error by the Department of Health and Rehabilitative Services, we reverse and vacate the appellant’s adjudication and sentence for indirect criminal contempt in this dependency proceeding where the record reflects that an order to show cause was never issued prior to the commencement of the contempt proceeding as required by Rule 8.285(b), Florida Rule of Juvenile Procedure. Pugliese v. Pugliese, 347 So.2d 422 (Fla.1977); May v. State, 623 So.2d 601 (Fla. 2d DCA 1993); Naylor v. Naylor, 468 So.2d 398 (Fla. 4th DCA 1985); Grant v. State, 464 So.2d 650 (Fla. 4th DCA 1985). Accordingly, the appellant shall be released from custody forthwith.
Our reversal is without prejudice to the renewal of the contempt proceedings with appropriate notice as required by the aforementioned rule.
Reversed and remanded.